Citation Nr: 1402240	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-39 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating (evaluation) on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) for the service-connected seizure disorder for the rating period from January 28, 2003 to December 16, 2005.
 
2.  Entitlement to an effective date earlier than April 20, 1998 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's Spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1985 to October 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2006 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, as well as a July 2011 determination of the Director, Compensation and Pension Service.  The June 2006 rating decision, in pertinent part, granted an increased rating of 60 percent for the service-connected seizure disorder (previously rated as 40 percent disabling) and granted TDIU, both effective December 16, 2005.  The September 2010 rating decision assigned an effective date of April 20, 1998 for the TDIU.  The July 2011 determination denied an extraschedular (38 C.F.R. § 3.321(b)) rating for the appeal period prior to December 16, 2005 for the seizure disorder.  

The appeal from the June 2006 rating decision was before the Board in March 2010, at which time the Board remanded the issue of an effective date earlier than December 16, 2005 for the grant of TDIU and denied "an effective date earlier than December 16, 2005" for the grant of a 60 percent disability rating for the service-connected seizure disorder.  The Board found that the issue of entitlement to an increased rating for the appeal period prior to December 16, 2005 on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) was not before the Board because entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) could only be appealed through an increased rating claim and not an earlier effective date claim (as the Board characterized the issue in the March 2010 decision).  

In January 2011, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's March 2010 decision pursuant to a Joint Motion for Remand.  The parties to the Joint Motion for Remand requested that the Court vacate the portion of the Board's decision that failed to consider the potential applicability of 38 C.F.R. § 3.321(b)(1) for the appeal period prior to December 16, 2005 for the service-connected seizure disorder.  The parties to the Joint Motion for Remand noted that, while the Board had characterized the issue as an earlier effective date claim, the claim originated as an increased rating claim; therefore, 38 C.F.R. § 3.321(b)(1) could establish a basis for an increased rating in excess of 40 percent for the period prior to December 16, 2005.  The Court in its Joint Motion held that the issue of whether the Veteran met the criteria for an increased rating on an extraschedular basis for the period prior to December 16, 2005 had been reasonably raised by the record because there was evidence of record addressing the effects that his service-connected seizure disorder had on his employability during the period prior to December 16, 2005.  

Additionally, the parties did not challenge, and the Court did not address, the issue of the adequacy of the Board's denial of an increased rating in excess of 40 percent for the appeal period prior to December 16, 2005 on a schedular basis.  As such, the only issue with regard to the service-connected seizure disorder that is currently before the Board is that of entitlement to an increased disability rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) for the period prior to December 16, 2005.  Finally, the Joint Motion for Remand noted that the Court did not have jurisdiction over the issue of entitlement to an effective date prior to December 16, 2005 for the award of TDIU because the Board had remanded the issue to the agency of original jurisdiction (AOJ) for further development.

In May 2011, the Board remanded to the RO via the Appeals Management Center (AMC) the issue of entitlement to an increased rating on an extraschedular (38 C.F.R. § 3.321(b)) basis for the period prior to December 16, 2005 for a seizure disorder (still characterized on the title page as "entitlement to an effective date earlier than December 16, 2005") to the Under Secretary for Benefits or Director, Compensation and Pension Service for consideration under 38 C.F.R. § 3.321(b)(1).  The Board noted that the time period on appeal was from January 28, 2003 to December 16, 2005 because a final January 28, 2003 Board decision already denied the Veteran an extraschedular rating for his seizure disorder prior to January 28, 2003.  The Veteran had not appealed the January 2003 Board decision nor had he made a claim of clear and unmistakable error (CUE) as to that decision; therefore, the Board found that to address such final determinations would be improper.

In April 2012, the Board again remanded the issue of entitlement to an increased rating on an extraschedular basis for the period prior to December 16, 2005 for a seizure disorder (still characterized on the title page as "entitlement to an effective date earlier than December 16, 2005") to afford the Veteran with a Board hearing.  

As discussed below, the Board finds that there has been substantial compliance with the Board's May 2011 and April 2012 remand orders, as the RO/AMC referred the issue of entitlement to an increased rating on an extraschedular basis for a seizure disorder for the period prior to December 16, 2005 to the Director, Compensation and Pension Service for consideration under 38 C.F.R. § 3.321(b)(1), and the Veteran was afforded a Board videoconference hearing in August 2013.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.

As noted by the Court in the January 2011 Joint Motion for Remand, the Board erred in the March 2010 decision when it characterized the issue on appeal as "entitlement to an effective date earlier than December 16, 2005 for the award of a 60 percent rating for a seizure disorder."  An informal claim for an increased rating in excess of 40 percent for the service connected seizure disorder was received February 7, 2003.  As discussed above, in the June 2006 rating decision, the RO assigned the Veteran a 60 percent disability rating for the seizure disorder effective December 16, 2005.  In a June 2006 notice of disagreement, the Veteran disagreed with the "January 1, 2006" date assigned and contended that the "effective date" should be October 30, 1992 (the day after his discharge from active service).  In November 2007, the RO issued a statement of the case, which, in pertinent part, continued the denial of a rating in excess of 40 percent for the increased rating period prior to December 16, 2005 (although the RO styled the issue as "entitlement to an effective date earlier than December 16, 2005" rather than as an increased rating for the earlier rating period).  At the January 2010 Board hearing and in the March 2010 Board decision, the Board also styled the issue as "entitlement to an effective date earlier than December 16, 2005."

In the January 2011 Joint Motion for Remand, the Court noted that the claim had originated as a claim for an increased rating for the service-connected seizure disorder and not as an earlier effective date claim, which, in turn, raised the issue of whether the Veteran was entitled to an increased rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) for the period prior to December 16, 2005.  As such, the Board has recharacterized the issue listed on the title page to reflect that the issue on appeal is entitlement to an earlier, and higher, staged increased rating on an extraschedular basis and not an earlier effective date claim.  The Board finds that there is no prejudice to the Veteran regarding this restyling because the substance of the statement of the case, supplemental statements of the case, and Board decision were essentially a rating analysis for the earlier increased rating period.  Additionally, restyling the issue as an increased rating claim affords the Veteran the additional benefit of consideration of the claim under 38 C.F.R. § 3.321(b)(1).

In January 2010, the Veteran and his spouse testified at a Board hearing in Washington, DC.  A transcript of the hearing is associated with the Veteran's claims folder.  During the appeal, the Veterans Law Judge who held the 2010 hearing retired.  In March 2012, the Board issued a letter to the Veteran informing him that he had a right to a new hearing before the Veterans Law Judge who would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002).  The Veteran subsequently indicated that he wished to appear at a hearing before a Veterans Law Judge via videoconference at the local RO.  The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is associated with the Veteran's claims folder.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to an effective date earlier than April 20, 1998 for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

The issues of entitlement to service connection for an acquired mental disorder, to include as secondary to the service-connected seizure disorder, and service connection for headaches, to include as secondary to the service-connected seizure disorder, have been raised by the record (see November 2011 written brief presentation), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a March 2010 decision, the Board denied an increased rating in excess of 40 percent for the appeal period prior to December 16, 2005 for the service-connected seizure disorder.

2.  In a January 2011 Joint Motion for Remand, the Court vacated and remanded the portion of the Board's March 2010 decision that failed to discuss the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the rating period prior to December 16, 2005.

3.  Pursuant to a May 2011 Board remand and the provisions of 38 C.F.R. § 3.321(b)(1), the VA Director, Compensation and Pension Service denied an extraschedular evaluation for the service-connected seizure disorder for the rating period prior to December 16, 2005.

4.  The Veteran's seizure disorder for the period prior to December 16, 2005 does not present such an exceptional or unusual disability picture that the available schedular evaluations are inadequate. 


CONCLUSION OF LAW

The criteria for an extraschedular rating for a seizure disorder for the period prior to December 16, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Code 8910 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was not given specific notice on extraschedular ratings after his claim was remanded by the Board in May 2011.  However, as noted in the March 2010 Board decision, the Veteran was provided sufficient VCAA notice (including notice under Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)) as it applied to his claim for an increased rating.  The RO provided the Veteran with notice in June 2006 pertaining to the disability rating and effective date elements of his seizure disorder.  Additionally, the Board previously adjudicated the schedular aspects of the claim for an increased rating.  Further notice on the aspects of the schedular rating criteria could not assist the Veteran in substantiating entitlement to an extraschedular rating.  

The Board's May 2011 remand discussed the criteria needed to substantiate an extraschedular rating.  While post-decisional documents, such as a Board remand, cannot generally provide legally sufficient VCAA notice, the Board remand served to put the Veteran on notice as to what was required.  Moreover, any timing deficiencies were cured by the readjudication of the claims in the supplemental statement of the case issued on September 2011.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).   

Moreover, the claim was remanded only so that the Director, Compensation and Pension Service could consider the issue of entitlement to an extraschedular rating for the rating period prior to December 16, 2005 in accordance with 38 C.F.R. § 3.321(b)(1).  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi,    15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Extraschedular Rating for Seizure Disorder prior to December 16, 2005

The Veteran has contended that he is entitled to a disability rating in excess of 40 percent for the appeal period prior to December 16, 2005 for his service-connected seizure disorder.  In a June 2002 written statement, the Veteran contended that he is unable to obtain or maintain gainful employment because he continued to have excessive amounts of seizures that left him totally incapacitated, non-responsive, and in a semi-conscious state from the beginning of the seizure until the seizure episode has completed.  In a November 2004 written statement, the Veteran contended that he was unable to return to work because his seizures give him no warning and he tired so regularly.  The Veteran stated that he did not think he could work for any job again because they would not let him work half a day or a day and then be off the next day or two.  

At the January 2010 Board hearing, the Veteran's spouse testified that the Veteran's seizure disorder affected their children very much because the Veteran was never able to play with them.  The Veteran testified that he had jobs, but could not hold them, and had chances to get jobs, but could not get them, because of his sarcoidosis and seizures.  The Veteran stated he was on many types of medications that caused him more problems from their side effects.  The Veteran testified he had seizures on the jobs that he was trying to keep and ended up losing the jobs because of his problems.  The Veteran contended that he was unemployable before December 16, 2005 and continued to be unemployable.  

At the August 2013 Board hearing, the Veteran testified that, since service separation in October 1992, his service-connected seizure disorder has impacted his ability to obtain and keep employment.  The Veteran reported that his seizure condition prevented him from staying in the Reserves; prevented him from obtaining a job as a corrections officer; caused him to lose a job as a postman; and that he was not allowed to continue working as an auto mechanic once that employer learned of his seizure disorder.  The Veteran testified that he was unable to maintain employment because of the physical and mental conditions caused by his seizure disorder and the medications he was taking for the seizures.  The Veteran contended that his entitlement to a 60 percent disability rating for his service-connected seizure disorder should be extended back to the day after his separation from service in October 1992.  The Veteran stated that the main problem caused by his seizure disorder was that he was unable to work because of them.  The Veteran reported that no one would hire him because they were worried about him having a seizure while working.

Initially, the Board notes that the Veteran, in connection with this claim, has repeatedly requested a 60 percent disability rating from the day after service separation in October 1992.  See January 2010 Board hearing transcript, March 2011 written statement, August 2013 Board hearing transcript.  However, the Board again emphasizes (as it previously did in the May 2011 remand) that, by law, the Veteran is not entitled to consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for his seizure disorder prior to the final January 28, 2003 Board decision.  The January 2003 Board decision specifically denied referral of an extraschedular rating for the seizure disorder under 38 C.F.R. § 3.321(b)(1).  See January 2003 Board decision, pg. 11.  The January 2003 denial of a higher rating in excess of 40 percent for the seizure disorder on an extraschedular basis represents the last prior final adjudication of his extraschedular claim.  See 38 C.F.R. § 3.160(c) (2013) (defining a "pending claim" as one that "has not been finally adjudicated").  The Veteran never appealed the January 2003 Board decision, which was final when issued.  See 38 C.F.R. § 20.1100 (2013).   

Finality determinations contained within that Board decision or within other prior rating decisions that denied a higher rating for the Veteran's seizure disorder can only be addressed through a claim of clear and unmistakable error (CUE) as to those Board or RO decisions.  See 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2013).  A motion for CUE in the final January 2003 Board decision has not been raised by the Veteran and is not before the Board at this time.  Accordingly, the period of consideration for an extraschedular rating for the service-connected seizure disorder under 38 C.F.R. § 3.321(b)(1) is limited from January 28, 2003 to December 16, 2005.  

In exceptional cases an extraschedular rating may be provided for a service-connected disability.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As discussed above, in May 2011 and pursuant to the January 2011 Joint Motion for Remand, the Board remanded for the RO/AMC to refer the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  In July 2011, after reviewing the claims file, the Director determined that such an evaluation was not assignable because no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria impractical.  The Director noted that the evidence accurately depicted the frequency and severity of the Veteran's seizure disorder.  Because the Director has adjudicated the issue of entitlement to an extraschedular rating, the Board may now consider this question.  The threshold question is whether the schedular rating criteria adequately contemplate the Veteran's disability in that it reasonably describes the disability level and symptomatology.

The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96.  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires only marked interference with employment, meaning above and beyond the schedular rating assigned for the disability, whereas TDIU requires evidence of unemployability.  Kellar, 6 Vet. App. at 162; see also Thun v. Peake, 22 Vet. App. 111, 117 (2008) ("extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable").  In Thun, 22 Vet. App. 111, the Court held that difficulty in obtaining or retaining employment is an element considered for establishing a TDIU; therefore, to require the same showing in determining entitlement to extraschedular consideration under 38 C.F.R. § 3.321 would create an impermissible overlap between these two concepts.        

In Johnson v. Shinseki, 26 Vet. App. 237 (2013), the Court held that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) does not require VA to consider multiple service-connected disabilities on a collective or combined basis when determining whether such an evaluation is appropriate.  Instead, consideration under 38 C.F.R. § 3.321(b)(1) is a disability-by-disability determination that requires VA to determine whether extraschedular referral or assignment of an extraschedular evaluation is appropriate based on consideration of each service-connected disability individually.  Johnson, 26 Vet. App. at 244-45.  

In contrast, consideration of entitlement for a TDIU requires VA to evaluate whether a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  See 38 C.F.R. § 4.16 (emphasis added).  The central inquiry in TDIU adjudication is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  While entitlement to a TDIU under 38 C.F.R. § 4.16 requires an evaluation of impact that all the service-connected disabilities have on employment, entitlement to an extraschedular evaluation focuses only on whether the schedular rating criteria for a particular, singular disability is inadequate to compensate for the average impairment of earning capacity due to that singular disability.  Additionally, based on the disability-by-disability method endorsed by the Court in Johnson, consideration of marked interference with employment under 38 C.F.R. § 3.321(b)(1) would also be considered on a disability-by-disability basis and would not look at how the combination of service-connected disabilities impacted a veteran's employability.  

In this case, for the rating period prior to December 16, 2005, the Veteran is in receipt of a 40 percent disability rating for service-connected seizure disorder under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8999-8910 (as analogous to grand mal epilepsy).  The service-connected disability could also be rated under Diagnostic Code 8911 (petit mal epilepsy).  VA's rating schedule provides that grand mal seizures are to be rated as major seizures under Diagnostic Code 8910 and petit mal seizures are to be rated as minor seizures under Diagnostic Code 8911; however, both are rated under the General Rating Formula for Major and Minor Epileptic Seizures.  38 C.F.R. § 4.124a (2013).  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  See 38 C.F.R. § 4.124a, Diagnostic Codes 8911, Notes (1) and (2).

Under the General Rating Formula, a 40 percent rating is warranted for a seizure disorder with at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year; or 9-10 minor seizures per week.  An 80 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  A 100 percent rating is warranted for a seizure disorder averaging at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a.  

In the presence of major and minor seizures, the predominating type should be rated.  There is no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a, Notes (2) and (3).  Further, 38 C.F.R. § 4.124a directs rating specialists to bear in mind that, while his or her seizures are controlled, the epileptic may find employment and rehabilitation difficult due to employer reluctance to hire an epileptic.  See 38 C.F.R. § 4.124a, Epilepsy and Unemployability.

In this case, the Board finds that the schedular criteria reasonably describe the level and symptomatology of the service-connected seizure disorder for the rating period prior to December 16, 2005.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 (2013).  

A May 2002 VA examination report notes a well-documented history of complex partial seizure disorder for over 11 years.  The report notes the Veteran was hospitalized for inpatient observation and evaluation in July 2000, at which time a partial complex seizure disorder with secondary generalization was documented.  The VA examination report notes that the Veteran had minor partial complex seizures once per week or three per month.  

A May 2003 VA examination report noted the Veteran had a 12 year history of temporal lobe seizures manifested as lip smacking, staring spells, and hand automatism.  No generalized seizures were noted.  The examination report indicted that the seizures occurred one to three times a month and tended to occur when the Veteran was upset.  The May 2003 VA examiner referred to a February 7, 2003 VA neurology note indicating that the Veteran had to increase his medication due to complex partial seizures.  The examination report assessed that the Veteran should be able to pursue his occupation as a mechanic without danger to himself or others.

An April 2004 VA treatment record indicates the Veteran was found to have had one seizure a week ago as well as that the Veteran ran out of medication in March 2004 and had one full week of seizures happening every thirty minutes.  A June 2004 VA treatment record notes that the Veteran reported two seizures since his last visit two months prior.  An August 2004 VA treatment record notes that the Veteran reported complex partial seizures at least more than once per week.  An October 2004 VA treatment record notes that the Veteran continued to have three to four seizures per week.  The record notes the Veteran cannot continue his previous work because it involved operating machinery.  A December 2004 VA general medical examination report noted that the Veteran had two to three minor seizures per week and no major seizures in three to four years.  The examination report noted that the Veteran was unemployed due to a history of seizures and general tiredness.  

A September 2005 VA examination report noted a history of complex partial seizures, three to four times per week, but that in the previous month the Veteran reported having one to two seizures daily.  The Veteran reported that he was unable to work due to recurrent seizures and sarcoid.  The VA examiner opined that it is at least as likely as not that the Veteran is unable to obtain or maintain substantial employment as a result of his partial complex seizures and that, because of the frequency of his seizure activity, it was not likely that the Veteran would be able to find employment.  

A November 2005 VA treatment record noted that the Veteran had complained of increasing seizures over the previous two weeks.  The record indicates that the Veteran reported these to be his typical seizures.  A December 16, 2005 VA treatment record noted that the Veteran had 12 to 14 seizures in a four day period and also noted that the Veteran stopped a certain type of medication in April 2005 due to side effects and that since then his seizures increased from one per week to almost daily seizures.  The treatment record noted the Veteran had not had a convulsive seizure in several years.  

After a thorough consideration of the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against an extraschedular evaluation for the service-connected seizure disorder because the symptomatology and impairment caused by the Veteran's seizure disorder is specifically contemplated by the schedular rating criteria.  As demonstrated by the evidence above, the Veteran's seizure disorder, for the rating period prior to December 16, 2005, has been manifested by minor seizures that average at least five to eight minor seizures weekly and that negatively impact the Veteran's employability.  The schedular rating criteria in 38 C.F.R. § 4.124a and the General Rating Formula for Major and Minor Epileptic Seizures specifically provide ratings based on the type and frequency of the service-connected seizures.  Additionally, the schedular rating criteria take into account the impact seizures can have on employment by specifically directing the rater to bear in mind that attaining employment and rehabilitation may be difficult due to employer reluctance to hire an epileptic.  See 38 C.F.R. § 4.124a, Epilepsy and Unemployability.  Additionally, after a review of all the evidence, including the Veteran's reports of interference with employment, the Board finds that the symptoms that cause the interference with employment (i.e., frequency and severity of the seizures) are specifically considered under the applicable diagnostic code contained in the regular rating criteria, and in the 40 percent schedular rating assigned.  In this case, comparing the Veteran's disability level and symptomatology of the seizure disorder, including its affects on his employment, to the rating schedule, to the degree of disability throughout the period prior to December 16, 2005 under consideration is contemplated by the rating schedular and the assigned rating is, therefore, adequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the 

effect on his daily life and ability to work.  In the absence of exceptional factors associated with the service-connected seizure disorder, an increased rating based on an extraschedular basis is not warranted for the rating period prior to December 16, 2005.  38 C.F.R. § 3.321(b)(1).


ORDER

An extraschedular evaluation for the rating period prior to December 16, 2005 for the service-connected seizure disorder is denied.


REMAND

This case involves a long and potentially confusing procedural history with respect to the issue of entitlement to an effective date earlier than April 20, 1998 for the grant of a TDIU.  For this reason, additional procedural explanation is required to understand the earlier effective date for the grant of TDIU issue currently on appeal.

The Veteran filed a formal claim of service connection for a seizure disorder in June 1993.  The RO granted service connection for a seizure disorder in a July 1993 rating decision and assigned a 20 percent disability rating effective the day after service separation.  The Veteran filed a January 1994 notice of disagreement with the initial rating assigned and also raised the issue of unemployability due to service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by the veteran or reasonably raised by the record, is part of an increased rating claim).  Although TDIU was reasonably raised at that juncture, the RO implicitly denied the Veteran's TDIU claim in an April 1994 rating decision, determining that "the evidence does not show [the Veteran's] seizure disorder to be so disabling as to preclude [him] engaging in some substantially gainful employment."  As explained at length on pages 18 to 20 of the March 2010 Board remand of the claim for entitlement to an earlier effective date for the grant of TDIU, while the April 1994 rating did not explicitly mention the phrase "TDIU," the decision implicitly denied the reasonably raised TDIU claim pending at that time.  See Adams v. Shinseki, 568 F.3d 956, 962-63 (Fed. Cir. 2009) (even if not explicitly adjudicated, a pending claim can be implicitly denied in a decision that addresses a different claim).  In Cogburn v. Shinseki, 24 Vet. App. 205 (2010), citing Adams v. Shinseki, 568 F.3d 956, 963-64 (Fed. Cir. 2009), the Court outlined several factors for consideration in analyzing whether a claim has been implicitly denied, including (1) the relatedness or specificity of the claims (i.e., whether the claims were identical or closely related); (2) the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well); (3) the timing of the claims (i.e., the closer the claims are filed to one another, the more likely that a reasonable person would understand that an earlier claim was implicitly denied by the adjudication of a subsequent claim); and (4) whether the claimant was represented (i.e., relevant in determining the degree to which a pleading will be liberally construed in terms of what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted). 

Although at the January 2010 Board hearing the Veteran asserted that he filed a notice of disagreement within one year of the April 1994 rating decision, the claims file contains no such evidence.  As the Veteran did not appeal the April 1994 rating decision that denied TDIU within the one year appeal period, the denial of the claim for TDIU became final and, absent a claim or allegation of CUE (which has not been made in this case), an effective date earlier than the April 1994 rating decision for the grant of TDIU is not legally possible.  

In March 1999, the Veteran filed an application for increased compensation based on unemployability (VA Form 21-8940) contending that November 1997 was the date his disability affected full-time employment, date he last worked full time, and date he became too disabled to work.

In a June 2006 rating decision, the RO granted a TDIU effective December 16, 2005, based on the Veteran meeting the percentage requirements for TDIU on that date.  See 38 C.F.R. §§ 4.16(a), 4.25 (2013).  The Veteran expressed disagreement with the effective date assigned.  In March 2010, the Board remanded the issue of entitlement to an effective date earlier than December 16, 2005 for a TDIU for referral to the Director, Compensation and Pension Service for an evaluation under 38 C.F.R. § 4.16(b) (where the combined schedular rating percentages of service-connected disabilities under 4.16(a) are not met).  The April 2010 Director's advisory opinion notes that Social Security Administration (SSA) records dated from April 20, 1998 through July 23, 1998 show the Veteran began receiving SSA disability benefits for seizures (primary diagnosis) and sarcoidosis (secondary diagnosis) effective April 20, 1998, and indicated that a TDIU in accordance with the provisions of 38 C.F.R. § 4.16(b) was warranted from April 20, 1998 to December 16, 2005.  A September 2010 rating decision granted an earlier effective date of April 20, 1998 for the grant of a TDIU.  

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.         38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(o)(1)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase); VAOPGCPREC 12-98. 

In February 2011, the Veteran filed a notice of disagreement with the April 20, 1998 effective date assigned for the grant of TDIU, contending that he has been totally disabled from the day after service separation (October 30, 1992).  Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2013).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2013).  The Board finds that the February 2011 filing was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of entitlement to an effective date earlier than April 20, 1998 for the grant of a TDIU for further procedural action.  

Accordingly, the issue of entitlement to an effective date earlier than April 20, 1998 for the grant of a TDIU is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of entitlement to a TDIU for the period prior to April 20, 1998.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate Substantive Appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


